internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-159461-02 date date x a state d1 d2 d3 d4 d5 property h i j k l plr-159461-02 m n o p this letter responds to a letter dated date and supplemental correspondence that x’s authorized representative submitted on behalf of x requesting a ruling that the rental income x received is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code x was incorporated under the laws of state on d1 on d2 x elected to be treated as an s_corporation for federal_income_tax purposes x has accumulated_earnings_and_profits x is engaged in the business of managing and operating property x enrolled a part of the property in a federal conservation program x through its shareholder a provides significant services managing the property the time spent providing the services to manage the property is approximately h hours in d3 i hours in d4 and j hours in d5 the significant services include weed control cultivation of land cultivation of trees consultations with tenants consultations with officials guide services and farmland inspection in addition x handles the usual administrative functions involved in the management operation and leasing of farmland x received or accrued approximately k in rents for d3 l in rents for d4 and m in rents for d5 x paid_or_accrued approximately n in expenses for d3 o in expenses for d4 and p in expenses for d5 x represents that it has elected to have sec_126 not apply to any of the rents received or accrued from the property enrolled in the federal conservation program sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income plr-159461-02 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that for purposes of sec_1_1362-2 subchapter_c_earnings_and_profits of a corporation are the earnings_and_profits of any corporation including the s_corporation or an acquired or predecessor_corporation for any period with respect to which an election under sec_1362 was not in effect the subchapter_c_earnings_and_profits of an s_corporation are modified as required in sec_1371 sec_1_1362-2 provides that for purposes of sec_1_1362-2 gross_receipts generally means the total amount received or accrued under the method_of_accounting used by the corporation in computing its taxable_income and is not reduced by returns and allowances costs of goods sold or deductions sec_1_1362-2 provides that in general rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts submitted and representations made we conclude that the rental income x receives from the property is not passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to elect to be treated as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 plr-159461-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours christine e ellison chief branch office of the associate chief_counsel passthroughs special industries enclosure a copy of this letter
